ORDER
PER CURIAM.
Plaintiff, Joseph Fred Benson, appeals from the trial court’s dismissal of his action for lack of personal jurisdiction. Plaintiff filed a three count petition, alleging breach of contract and prima facie tort, and seeking actual and punitive damages.
We have reviewed the briefs and record on appeal. No error of law appears and an opinion would have no precedential value.
The judgment is affirmed.1 Rule 84.16(b).

. We deny plaintiff's request to strike defendant’s brief, defendant’s request to dismiss plaintiff's appeal and defendant’s request for damages pursuant to Rule 84.19.